 

Exhibit 10.8

 

FIRST AMENDMENT TO THE AMENDED AND RESTATED

EMPLOYMENT AGREEMENT FOR JOHN D. IRELAND

 

This is the First Amendment to that certain Amended and Restated Employment
Agreement, dated as of December 21, 2011 (the “Agreement”), by and among Crumbs
Bake Shop, Inc., a Delaware corporation (“CBS”), Crumbs Holdings LLC, a Delaware
limited liability company (“Crumbs” and together with CBS, the “Company”), and
John D. Ireland (“Executive”) (collectively, the “Parties”).

 

WHEREAS, pursuant to Sections 16.4 and 16.9 of the Agreement, the Parties have
agreed that the Agreement may be amended and modified as necessary to comply
with the terms of Section 409A of the Internal Revenue Code (the “Code”) and any
regulation or other official guidance promulgated thereunder.

 

WHEREAS, the Internal Revenue Service has issued guidance under Section 409A of
the Code, and in particular Notice 2010-6 and Notice 2010-80, which guidance
calls into question certain provisions of deferred compensation arrangements
that can have the effect of making the timing of payments after a permissible
payment event dependent upon certain actions being taken by a service provider
who is covered under the arrangement.

 

WHEREAS, the Company and the Executive agree that it is necessary or appropriate
to amend the Agreement solely to comply with the requirements of Section 409A of
the Code and IRS Notice 2010-6 and IRS Notice 2010-80.

 

NOW, THEREFORE, the Parties agree that the Agreement shall be amended and
modified as follows, effective immediately:

 

1.           Section 5.2(b)(ii) is deleted and the following language is
substituted in lieu thereof:

 

“(ii)         subject to Executive’s execution, submission, and non-revocation
within 60 days after the Notice of Termination of a release of claims in such
form as is reasonably determined by the Company and containing careveouts for
(A) indemnification, contribution, and directors and officers insurance rights
to which Executive may be entitled, (B) rights in his capacity as an
equityholder, (C) rights to collect the Severance Payment, and (D) rights to any
vested employee benefits (which execution version of such release will be
provided no later than five (5) calendar days following the Date of Termination)
(the “Release’), a lump sum payment equal to Base Salary for the lesser of (i)
nine (9) months or (ii) the number of months remaining in the Term, which
payment will be made on the 60th day following the Date of Termination (the
“Severance Payment”) subject to the delay of payment under Section 5.7.”

 

2.           Section 5.4(a) is deleted and the following language is substituted
in lieu in lieu thereof:

 

“(a)Executive may terminate his employment for “Good Reason” (as defined below)
by providing a Notice of Termination to the Board within (10) days of the
occurrence of the circumstances giving rise to such Good Reason. The foregoing
notice shall describe the claimed event or circumstance and set forth the
Executive’s intention to terminate his employment with the Company; provided,
that, the Company has not substantially cured such event within thirty (30) days
after receiving such notice. Upon termination by Executive of his employment for
“Good Reason”, Executive will be entitled to: the Accrued Amounts payable in
accordance with Section 5.1(a); and, subject to Executive’s execution,
submission, and non-revocation of the Release within 60 days after the Notice of
Termination, the Severance Payment which payment will be made on the 60th day
following the Date of Termination, subject to the delay of payment under Section
5.7.”

 

 

 

 

Except as expressly amended hereby, the Agreement remains unchanged and in full
force and effect.

 

IN WITNESS WHEREOF this First Amendment has been executed by the Parties on the
date(s) set forth below.

 

ATTEST:   CRUMBS BAKE SHOP, INC.       /s/ Ronda S. Kase   By: /s/ Julian R.
Geiger Name: Ronda S. Kase   Name: Julian R. Geiger Title: Secretary   Title:
President and CEO           Date: December 18, 2012       WITNESS:   CRUMBS
HOLDINGS LLC       /s/ Ronda S. Kase   By: /s/ Julian R. Geiger Name: Ronda S.
Kase   Name: Julian R. Geiger Title: Secretary   Title: President and CEO      
      Date: December 18, 2012

 

[Signatures Continue on Next Page]

 

2

 

 

[Signatures Continued]

 

WITNESS:   JOHN D. IRELAND           /s/ John D. Ireland Name:              
Date: December 18, 2012

 

3

 